Citation Nr: 1829042	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  15-02 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran appears to have had unverified active duty service from September 1975 to September 1978 and from August 1979 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2017.  A transcript of that hearing has been associated with the claims file.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although there are a few service treatment records associated with the file, the Veteran submitted additional records in connection with his claim.  In response, VA noted that the service treatment records appeared to be incomplete, but it is unclear what steps were then taken to obtain the complete service treatment records.  As such, this case must be remanded in order to obtain the Veteran's complete service treatment records. 

Additionally, the Board notes that the claims file does not contain any service personnel records verifying the Veteran's military service.  Thus, his service personnel records should also be secured.

Moreover, the Veteran has not been afforded a VA examination in connection with his claim.  The available service records indicate that the Veteran fell from a platform in service and was excused from strenuous exercise for five days.  The Veteran testified that he injured his back following the fall and submitted two lay statements noting that they had witnessed the fall from the platform.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any back disorder that maybe present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should secure the Veteran's service personnel records, including any available DD-214.  

3.  The AOJ should request the complete service treatment records for the Veteran for all periods of service.  These records should include any in-service treatment at the William Beaumont Emergency Room.

If any requested service records are not available, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records.

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current back disorder that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  In rendering this opinion, he or she should specifically address the Veteran's fall in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




